UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-7469



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TROY J. GREEN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-02-26; CA-03-73-3)


Submitted:   August 30, 2006            Decided:   September 14, 2006


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy J. Green, Appellant Pro Se. Thomas Oliver Mucklow, Assistant
United States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Troy J. Green seeks to appeal the district court’s May 4,

2005 order adopting the report and recommendation of the magistrate

judge to deny relief on his 28 U.S.C. § 2255 (2000) motion.                      Within

ten days of that order, Green moved for reconsideration of the

order based on not having received the magistrate judge’s report

and recommendation.        The district court granted Green’s motion,

giving him additional time to file his objections and noting that

the   court     would   issue     a    new     order    as    to    the   report   and

recommendation     upon    its    receipt      and     consideration      of    Green’s

objections.       Although Green filed his objections, the district

court has not yet issued a final order in Green’s § 2255 action

taking    his    objections      to    the   magistrate        judge’s    report   and

recommendation into account.

              This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen    v.   Beneficial   Indus.       Loan    Corp.,       337   U.S.   541   (1949).

Although      Green’s   notice    of    appeal    became       effective    when   the

district court ruled on his motion for reconsideration, see Fed. R.

App. P. 4(a)(4)(B)(I), because the court granted the motion, the

order Green seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.




                                        - 2 -
          Accordingly, we deny Green’s motion for appointment of

counsel and dismiss the appeal for lack of jurisdiction.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                              - 3 -